Exhibit 99.1 Press release WiLAN confirmed as licensing partner for the University of Saskatchewan OTTAWA, Canada – June 28, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced a technology transfer partnership with the University of Saskatchewan’s Industry Liaison Office. WiLAN will assist the University’s licensing efforts, including the provision of technology to promising startup companies. “WiLAN is pleased to be chosen by the University of Saskatchewan,” said Ken Stanwood, CTO of WiLAN.“The University of Saskatchewan is a world-class research institution with a great deal of industry-ready technology. We look forward to advancing the commercialization of this technology.” “We believe WiLAN will be a valuable partner in furthering the reach of our intellectual property in the Information and Computer Technology sector, including promising startup companies,” said Johannes Dyring, Managing Director, Industry Liaison Office at the University of Saskatchewan. “We look forward to a long and rewarding relationship with WiLAN.” About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
